Title: George Washington to the Secretaries of State, Treasury, and War, 9 March 1793
From: Washington, George
To: Jefferson, Thomas,Hamilton, Alexander,Knox, Henry



Sir
United States, March 9th: 1793

Expecting that my private Affairs will call me to Virginia on or before the 25th of this month, I have to request that you will lay before me, previous to that time, such matters within your department as may require my attention or agency before I set out; as well as those which might be necessary for me to know or act upon during my absence from the Seat of Government (which will be about four weeks) so far as such may come to your knowledge before my departure.

Go: Washington

